 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8                                                  ***
 9    ERIC CHATMAN,                                         Case No. 2:18-cv-00451-RFB-CWH
10                       Plaintiff,
             v.
11                                                                        ORDER

12    AM/PM et al.,
13                     Defendants.
14

15          Before this Court is consideration of the Report & Recommendation (ECF No. 6) which
16   recommends dismissing this action and the Plaintiff’s Objections to the Report (ECF No. 7).
17          A district court “may accept, reject, or modify, in whole or in part, the findings or
18   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
19   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
20   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
21   required to “make a de novo determination of those portions of the report or specified proposed
22   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
23   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
24   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
25   Thomas v. Arn, 474 U.S. 140, 149 (1985).
26          The Court has reviewed the record in the case de novo. The Court has also reviewed the
27   Report and the Objections. The Court finds that the Objections do not raise substantive or
28   persuasive arguments as to the reasonable findings and recommendation of the Report. The
 1   Objections essentially reassert the deficient allegations of the Complaint. The Court finds that

 2   Plaintiff’s claims are outside of the applicable statute of limitations. The Court also finds that the

 3   Plaintiff’s claims do not involve state action as required for a Section 1983 claim. Brunette v.

 4   Humane Soc'y, 294 F.3d 1205, 1209 (9th Cir. 2002). The Court does not find that these

 5   deficiencies can be cured by amendment.

 6          IT IS THEREFORE ORDERED that the Report and Recommendation (ECF No. 6) is

 7   ACCEPTED and ADOPTED in full.

 8          IT IS FURTHER ORDERED that for the reasons stated in this Order and the Report, this

 9   action is DISMISSED WITH PREJUDICE. All pending motions are DENIED without prejudice

10   as moot. The Clerk of Court is instructed to close this case.

11

12          DATED: October 18, 2018.
                                                           ______________________________
13                                                         RICHARD F. BOULWARE, II
14                                                         UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       2
